Exhibit 10.1

AMENDMENT NO. 4

AMENDMENT NO. 4 dated as of December 14, 2012 among The GEO Group, Inc., a
Florida corporation (the “Borrower”), its Subsidiaries listed on the signature
pages hereto, and BNP Paribas, in its capacity as Administrative Agent under the
Credit Agreement referred to below (the “Administrative Agent”) pursuant to
authority granted to it by the Required Lenders.

The Borrower, the Lenders party thereto and the Administrative Agent are parties
to a Credit Agreement dated as of August 4, 2010 (as amended by Amendment No. 1
dated as of February 8, 2011, by Amendment No. 2 dated as of May 2, 2011, by
Amendment No. 3 dated as of August 30, 2012 and as the same may be further
modified and supplemented and in effect from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit (by means of loans and letters of credit) to be made by the
Lenders to the Borrower in an aggregate principal or face amount not exceeding
$1,100,000,000.

The Borrower intends to elect to be treated as a real estate investment trust as
defined and taxed under Section 856-860 of the Internal Revenue Code of 1986, as
amended from time to time, and in furtherance thereof, the Borrower intends to
restructure its operations, including to divest its healthcare division pursuant
to that certain Purchase Agreement by and between Borrower and GEO Care Holdings
LLC, a Florida limited liability company.

In connection therewith, the Borrower has requested, and the Lenders party
hereto have agreed, that the Credit Agreement be amended in certain respects on
the terms and conditions hereof, and accordingly the parties hereto hereby agree
as follows:

Section 1. Definitions; Section References. Except as otherwise defined in this
Amendment No. 4 or as the context requires, terms defined in the Credit
Agreement are used herein as defined therein, and references to Sections mean
the respective Sections of the Credit Agreement.

Section 2. Amendments.

2.1 References Generally. References in the Loan Documents to the Credit
Agreement (including in the Credit Agreement to the “Agreement”), shall be
deemed to be references to the Credit Agreement as amended hereby.

2.2 Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent specified in Section 3 below, but effective as of the date
hereof, the Credit Agreement shall be amended as follows:

(a) Definitions.

(i) The following new defined terms shall be inserted into Section 1.01 in the
appropriate alphabetical order:

“Amendment No. 4” means Amendment No. 4 to this Agreement dated as of
December 14, 2012.



--------------------------------------------------------------------------------

“Amendment No. 4 Effective Date” means the date on which the amendments
contemplated by Amendment No. 4 become effective.

“Purchase Agreement” means that certain Purchase Agreement between Borrower and
GEO Care Holdings LLC, dated on or about December 4, 2012.

“Purchaser” means GEO Care Holdings LLC, a Florida limited liability company and
Affiliate of the Borrower.

“REIT” means a real estate investment trust as defined and taxed under
Section 856-860 of the Internal Revenue Code of 1986, as amended from time to
time.

(ii) The definition of EBITDA in Section 1.01 shall be amended to read as
follows:

“EBITDA” means, for any period, Net Income for such period plus the sum of the
following determined on a consolidated basis, without duplication, for the
Borrower and its Subsidiaries and Other Consolidated Persons in accordance with
GAAP: (a) the sum of the following to the extent deducted in determining Net
Income: (i) income and franchise taxes, (ii) Interest Expense,
(iii) amortization, depreciation and other non-cash charges (excluding insurance
reserves), (iv) extraordinary charges, (v) an amount (not exceeding $20,000,000)
equal to the aggregate amount of start-up and transition costs incurred during
such period in connection with Facilities and operations, and (vi) the amount of
transaction costs and expenses and extraordinary charges incurred with respect
to activities (including any restructuring) undertaken in good faith for the
purpose of permitting the Borrower to elect to be treated as a REIT, as
certified by a Financial Officer of the Borrower to the Administrative Agent,
whether or not incurred prior to, on or after such election, less (b) to the
extent added in determining Net Income, interest income and any extraordinary
gains. If the Acquisition or any Permitted Acquisition is consummated at any
time during a period for which EBITDA is calculated, EBITDA for such period
shall be calculated on a Pro Forma Basis and, to the extent deducted in
determining Net Income for such period, the amount of transaction costs and
expenses and extraordinary charges relating to the Acquisition or such Permitted
Acquisition (or relating to any acquisition consummated by the acquired entity
prior to the closing of the Acquisition or such Permitted Acquisition but during
the period of computation), as the case may be, shall be added to EBITDA for
such period. For avoidance of doubt, the Make-Whole Premium (as defined in the
MCF Indenture) and expenses paid in respect of the redemption of the MCF Bonds
shall be deemed a transaction expense related to the acquisition of MCF.”

(b) Other Amendments.

 

2



--------------------------------------------------------------------------------

(i) The last sentence of Section 1.04 is amended by adding the following
immediately before the period at the end thereof:

“; provided however, the Borrower may change its fiscal year to a calendar year,
and concurrently therewith, may change the duration of its fiscal quarters to
coincide with each calendar quarter”

(ii) Section 6.03 shall be amended by deleting “and” at the end of paragraph
(k) thereof, replacing the period with “;” at the end of paragraph (l) thereof
and adding a new paragraph (m) and a new paragraph (n) thereto reading as
follows:

“(m) the Borrower may sell, lease, transfer or otherwise dispose of any of its
property or assets to any Restricted Subsidiary that is a Guarantor; and

(n) the Borrower may sell all of its Equity Interests in GEO Care, Inc. to
Purchaser on substantially the terms and conditions set forth in the Purchase
Agreement.”

(iii) Section 6.04 shall be amended by deleting “and” at the end of paragraph
(n) thereof, replacing the period with “; and” at the end of paragraph
(o) thereof and adding a new paragraph (p) thereto reading as follows:

“(p) Investments in Restricted Subsidiaries that are Guarantors.”

(iv) Section 6.05(b) shall be amended and restated as follows:

“(b) the Borrower may declare and pay dividends with respect to its capital
stock payable in additional shares of its common stock (provided that any
related dividends in any other form, including cash, shall be subject to the
limitations set forth in this Section 6.05), and may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans
established in the ordinary course of business for directors, management,
employees or consultants of the Borrower and its Subsidiaries;”

(v) Section 6.05(c) shall be amended and restated as follows:

“(c) if no Default or Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may declare, pay and make Restricted
Payments in an aggregate amount after the date hereof not exceeding the sum of
(i) $75,000,000 after the Amendment No. 4 Effective Date, plus (ii) the lesser
of $50,000,000 or the sum of (x) the aggregate amount of Net Available Proceeds
from Equity Issuances received by the Borrower after the Amendment No. 1
Effective Date not required to prepay Loans pursuant to Section 2.10 hereof and
not used for

 

3



--------------------------------------------------------------------------------

any other purpose plus (y) 50% of the aggregate value of all capital stock
issued by the Borrower after the Amendment No. 1 Effective Date as consideration
for Permitted Acquisitions;”

(vi) Section 6.05(d) shall be amended and restated as follows:

“(d) the Borrower may make Restricted Payments in an aggregate amount not
exceeding the sum of $90,000,000; provided that (i) no Default or Event of
Default shall have occurred and be continuing or result therefrom, (ii) the
Borrower has publicly announced that it intends to qualify as a REIT, and
(iii) a Financial Officer of the Borrower certifies to the Administrative Agent
within the period of five (5) Business Days prior to any such Restricted
Payments that such Restricted Payments are being made in good faith for the
purpose of, directly or indirectly, permitting the Borrower to elect to qualify
as a REIT (notwithstanding that any such election may not occur on a date on or
about the date of such Restricted Payments)”.

(vii) Section 6.06 shall be amended by deleting “and” at the end of first clause
(c) thereof, replacing the second use of “(c)” thereof with “(d)”, and replacing
the period at the end of renamed clause (d) with “; and” and adding a new
paragraph (e) thereto reading as follows:

“(e) the transactions contemplated by the Purchase Agreement, including the
exhibits thereto.”

(viii) Section 6.09(a) shall be amended and restated as follows:

“(a) Total Leverage Ratio. The Borrower will not permit the Total Leverage Ratio
on the last day of any of its fiscal quarters to exceed the ratio set forth
below opposite the period in which such last day falls:

 

4



--------------------------------------------------------------------------------

Period

   Maximum Ratio  

Effective Date through and including the last day of the fiscal year 2011

     5.25 to 1.00   

First day of the fiscal year 2012 through and including the last day of the
second quarter of the fiscal year 2013

     5.00 to 1.00   

First day of the third quarter of fiscal year 2013 through and including the
last day of the fiscal year 2013

     4.75 to 1.00   

Thereafter

     4.25 to 1.00 ” 

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders and the Administrative Agent, that: (a) the representations and
warranties set forth in Article III (as hereby amended) of the Credit Agreement,
and in each of the other Loan Documents, are true and complete on the date
hereof as if made on and as of the date hereof (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, such
representation or warranty shall be true and correct as of such specific date),
and as if each reference in said Article III to “this Agreement” included
reference to this Amendment No. 4 and (b) no Default has occurred and is
continuing. All references herein to “the date hereof” mean references to the
date of the Credit Agreement.

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective on the date that each of the following conditions shall
have been satisfied:

(a) Each Lender which has provided its consent to the Amendment No. 4 shall have
received an amendment work fee equal to 10 basis points of the sum of such
Lender’s total Revolving Credit Exposure, outstanding Term Loans, outstanding
Incremental Loans and unused Commitments; and

(b) the Administrative Agent shall have received counterparts of this Amendment
No. 4 executed by the Borrower, the Guarantors and the Administrative Agent,
pursuant to authority granted to it by the Required Lenders.

Section 5. Security Documents. The Borrower and the Guarantors hereby ratify and
confirm their respective obligations, and the Liens respectively granted by
them, under the Loan Documents.

Section 6. Miscellaneous. Except as herein provided, the Loan Documents shall
remain unchanged and in full force and effect. This Amendment No. 4 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 4 by signing any such counterpart. This Amendment
No. 4 shall be governed by, and construed in accordance with, the law of the
State of New York.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered as of the day and year first above written.

 

THE GEO GROUP, INC., as Borrower By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Treasurer

          The GEO Group, Inc.

 

 

 

 

Amendment No. 4



--------------------------------------------------------------------------------

GUARANTORS:

 

CORRECTIONAL SERVICES CORPORATION

By:   /s/ Shayn March  

Name: Shayn March

Title: VP Finance

 

CORRECTIONAL PROPERTIES PRISON FINANCE LLC By:   /s/ Shayn March  

Name: Shayn March

Title: Tresaurer

 

 

 

CPT LIMITED PARTNER, LLC By:   /s/ Shayn March  

Name: Shayn March

Title: Treasurer

 

 

 

CPT OPERATING PARTNERSHIP L.P.

By: GEO Acquisition II, Inc., as General Partner

 

By:   /s/ Shayn March  

Name: Shayn March

Title: Treasurer

 

GEO ACQUISITION II, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: Treasurer

 

GEO CARE, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: Assistant Treasurer

          Geo Care, Inc.

 

 

 

 

Amendment No. 4



--------------------------------------------------------------------------------

GEO HOLDINGS I, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: Treasurer

 

GEO RE HOLDINGS LLC By:   /s/ Shayn March  

Name: Shayn March

Title: Assistant Treasurer

 

 

 

GEO TRANSPORT, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: VP, Assistant Treasurer

 

GEO CARE OF SOUTH CAROLINA, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: VP, Finance

 

PUBLIC PROPERTIES DEVELOPMENT AND LEASING LLC By:   /s/ Shayn March  

Name: Shayn March

Title: Treasurer

 

 

 

CORNELL COMPANIES, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Treasurer

 

 

 

 

Amendment No. 4



--------------------------------------------------------------------------------

CCG I CORPORATION By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Treasurer

 

 

 

CORNELL ABRAXAS GROUP, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Treasurer

.

CORNELL CORRECTIONS MANAGEMENT, INC By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Treasurer

 

CORNELL CORRECTIONS OF ALASKA, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Treasurer

 

CORNELL CORRECTIONS OF CALIFORNIA, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Treasurer

 

CORNELL CORRECTIONS OF RHODE ISLAND, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Treasurer

 

 

 

 

Amendment No. 4



--------------------------------------------------------------------------------

CORNELL CORRECTIONS OF TEXAS, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Treasurer

 

CORNELL INTERVENTIONS, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Treasurer

 

CORRECTIONAL SYSTEMS, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Treasurer

 

WBP LEASING, INC. By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Treasurer

 

WBP LEASING, LLC By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Treasurer

 

 

 

BII HOLDING CORPORATION By:   /s/ Shayn March  

Name: Shayn March

Title: VP, Assistant Treasurer

 

 

 

 

Amendment No. 4



--------------------------------------------------------------------------------

BII HOLDING I CORPORATION By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Assistant Treasurer

 

 

 

BEHAVIORAL HOLDING CORP. By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Assistant Treasurer

 

BEHAVIORAL ACQUISITION CORP. By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Assistant Treasurer

 

B.I. INCORPORATED By:   /s/ Shayn March  

Name: Shayn March

Title: VP & Assistant Treasurer

 

 

 

MCF GP, LLC, By:   /s/ Shayn March  

Name: Shayn March

Title: Treasurer

 

 

 

GEO MCF LP, LLC By:   /s/ Shayn March  

Name: Shayn March

Title: Treasurer

 

 

 

 

Amendment No. 4



--------------------------------------------------------------------------------

MUNICIPAL CORRECTIONS FINANCE, L.P.,

By: MCF GP, LLC, as General Partner

By:   /s/ Shayn March  

Name: Shayn March

Title: Treasurer

 

 

 

 

Amendment No. 4



--------------------------------------------------------------------------------

BNP PARIBAS,

as Administrative Agent

By:   /s/ Brendan Heneghan  

Name: Brendan Heneghan

Title: Vice President

 

 

 

By:   /s/ John Treadwell, Jr.  

Name: John Treadwell, Jr.

Title: Vice President

 

 

Amendment No. 4